MEMORANDUM OPINION
FULLAM, District Judge.
The petitioner, an inmate in a state penal institution, has filed a “Petition For a Declaratory Judgment” challenging the validity of a deportation order allegedly entered against him on October 4, 1965. Petitioner challenges the order on the ground that he was never served with a show cause order, that he was never afforded counsel nor advised of his right to counsel, and that the criminal conviction which apparently formed the basis of the order is not yet final and should not have been regarded as such.
Petitioner had a right to appeal from the original order within six months from the date of entry. 8 U.S.C.A. § 1105a (a) (1). Whether he did so or not is not revealed in his petition, nor is it disclosed whether he has exhausted the various available administrative remedies. But these defects are of no present concern, since this court lacks jurisdiction to entertain the action. The Court of Appeals has exclusive jurisdiction of such cases. 8 U.S.C.A. § 1105a. Mavronas v. Ryan, 227 F.Supp. 944 (D.Conn. 1963).
Therefore, petitioner’s application for leave to proceed in forma pauperis will be denied.